Battle, J.
"We cannot distinguish this case, in principle, from that of Moore v. Thompson, Busb. Rep. 221. It was there held that the plaintiff could not give a justice of the peace j urisdiction by entering a fictitious credit upon a bond, without the consent of the defendant, and against his wishes. So, in the present case, the plaintiff cannot be allowed to accomplish the same purpose by giving a real credit a fictitious date, so as thereby to reduce the debt, against the will of the debtor, to an amount within the jurisdiction of a single magistrate. The false date to the credit, in the present case, is just as much an attempt to evade the law, as was the false credit itself, in Moore v. Thompson, and neither can receive the sanction of this Court.
PeR CubiaM, Judgment affirmed.